DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 7, 13, 16 and 18-21 in Applicant’s Response to Official Action dated 14 September 2020 (“Response”).  Claims 1-10 and 12-22 are currently pending in this application and are subject to examination herein.
Based upon Applicant’s amendment of claims 1 and 18 to correct the issues with a lack of antecedent basis, the Examiner’s prior rejection of claims 1-7 and 18-20 under 35 U.S.C. 112(b) as indefinite is withdrawn.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach an unmanned aerial vehicle (UAV), comprising: 
a frame coupled with a plurality of thrust elements; 
a heat exhaust element coupled with the frame and having a first heat conducting element; 
a control element comprising a heat generating electronic element comprising an electronics board and an integrated chip mounted to the electronics board; and 
a second heat conducting element integral to or coupled with the integrated chip to draw heat from the integrated chip, the second heat conducting element of the heat 
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach an unmanned aerial vehicle comprising a heat exhaust element coupled with a frame and having a first heat conducting element; and a second heat conducting element integral to or coupled with an integrated chip to draw heat from the integrated chip, the second heat conducting element of the heat generating electronic element being thermally coupled with the first heat conducting element of the heat exhaust element by a thermally conductive vibration isolating connector comprising a flexible seal that encloses a thermally conductive liquid medium, the thermally conductive liquid medium separating the first and second heat conducting elements, wherein the thermally conductive vibration isolating connector supports the heat generating electronic element relative to the heat exhaust element, physically separates the heat generating electronic element from the frame, and accommodates relative movement of the heat generating electronic element relative to the frame and the heat exhaust element.
Claims 2-7 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 8, the prior art of record fails to disclose or otherwise teach a vehicle, comprising: 
a frame; 
a heat exhaust element mounted to the frame and having a first heat conductive element; and 
a heat generating electronic device comprising an electronics board, an integrated chip mounted to the electronics board, and a second heat conductive element integral to or connected to the integrated chip, 
wherein the first and second heat conductive elements are mechanically and thermally coupled by a thermally conductive vibration isolating connector comprising a flexible seal that encloses a thermally conductive liquid medium separating the first and second heat conducting elements such that the thermally conductive vibration isolating connector supports the heat generating electronic device relative to the heat exhaust element, physically separates the heat generating electronic device from the frame, and accommodates relative movement of the heat generating electronic device relative to the frame and the heat exhaust element.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a vehicle comprising a heat exhaust element mounted to a frame and having a first heat conductive element; and a heat generating electronic device comprising an electronics board, an integrated chip mounted to the electronics board, and a second heat conductive element integral to or connected to the integrated chip, wherein the first and second heat conductive elements are mechanically and thermally coupled by a thermally conductive vibration isolating connector comprising a flexible seal that encloses a thermally conductive liquid medium separating the first and second heat conducting elements such that the thermally conductive vibration isolating connector supports the heat 
Claims 9, 10, 12-17, 21 and 22 depend, either directly or ultimately, from allowable, independent claim 8 and are, therefore, likewise allowed.
Regarding independent claim 18, the prior art of record fails to disclose or otherwise teach a method of assembling a heat generating electronic device with a vehicle, the method comprising: 
connecting a heat exhaust assembly with a frame of the vehicle; and 
connecting the heat generating electronic device with the heat exhaust assembly by a thermally conductive vibration isolating connector, 
the thermally conductive vibration isolating connector comprising a first heat conducting element and a second heat conducting element separated by a nonzero distance, 
the first and second heat conducting elements connected by a flexible seal that encloses a thermally conductive liquid medium separating the first and second heat conducting elements, wherein: 
the first heat conducting element is thermally connected with the heat exhaust assembly and the second heat conducting element is thermally connected with the heat generating electronic device, and 
the thermally conductive vibration isolating connector supports the heat generating electronic device relative to the heat exhaust assembly, physically separates the heat generating electronic device from the frame, and accommodates relative movement of the heat generating electronic device relative to the frame and the heat exhaust assembly.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a method comprising connecting a heat generating electronic device with a heat exhaust assembly by a thermally conductive vibration isolating connector, the thermally conductive vibration isolating connector comprising a first heat conducting element and a second heat conducting element separated by a nonzero distance, the first and second heat conducting elements connected by a flexible seal that encloses a thermally conductive liquid medium separating the first and second heat conducting elements, wherein: the first heat conducting element is thermally connected with the heat exhaust assembly and the second heat conducting element is thermally connected with the heat generating electronic device, and the thermally conductive vibration isolating connector supports the heat generating electronic device relative to the heat exhaust assembly, physically separates the heat generating electronic device from the frame, and accommodates relative movement of the heat generating electronic device relative to the frame and the heat exhaust assembly.
Claims 19 and 20 depend, either directly or ultimately, from allowable, independent claim 18 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643